                   Case 19-12220-KBO                  Doc 72          Filed 11/06/19         Page 1 of 7



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

 In re:                                                                ) Chapter 11
                                                                       )
                      1
 YUETING JIA,                                                          ) Case No.: 19-12220 (KBO)
                                                                       )
                                          Debtor.                      ) Docket No. 66
                                                                       )

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

FORREST HOUKU, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On November 1, 2019, I caused to be served the “Debtor’s Statement Regarding Shanghai
   Lan Cai Asset Management Co, Ltd.’s Response to the Debtor’s Chapter 11 Filing,” dated
   November 1, 2019, [Docket No. 66], by causing true and correct copies to be:

     a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
        to those parties listed on the annexed Exhibit A, and

     b. delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                        /s/ Forrest Houku
                                                                                        Forrest Houku
 Sworn to before me this
 4th day of November, 2019
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires November 24, 2021



1 The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91 Marguerite
Drive, Rancho Palos Verdes, CA 90275.



                                                                -1-
Case 19-12220-KBO   Doc 72   Filed 11/06/19   Page 2 of 7




                    EXHIBIT A
                                                    Yueting Jia
                           Case 19-12220-KBO      Doc 72 List
                                                   Service Filed 11/06/19      Page 3 of 7
Claim Name                             Address Information
DELAWARE SECRETARY OF STATE            DIVISION OF CORPORATIONS, TAX DIVISION 401 FEDERAL STREET P.O. BOX 898 DOVER
                                       DE 19903
DELAWARE SECRETARY OF THE TREASURY     ATTN: OFFICE, MANAGING AGENT OF GENERAL AGENT 820 SILVERLAKE BLVD, SUITE 100
                                       DOVER DE 19904
DENTONS US LLP                         COUNSEL TO COUNSEL TO SHANGHAI QICHENGYUEMING ATTN: JOHN A. MOE, II,
                                       ESQ,JINSHU "JOHN"ZHANG,ESQ 601 S. FIGUEROA STREET, SUITE 2500 LOS ANGELES CA
                                       90017-5704
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCEY P.O. BOX 7346 PHILADELPHIA PA 19101
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCEY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
LOWENTEIN SANDLER LLP                  COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: JEFFREY D. PROL,
                                       ESQ., ANDREW D. BEHLMANN, ESQ., JEREMY D. MERKIN, ESQ. ONE LOWENSTEIN DRIVE
                                       ROSELAND NJ 07068
OFFICE OF THE UNITED STATES TRUSTEE    ATTN: DAVID BUCHBINDER J. CALEB BOGGS FEDERAL BUILDING 844 KING STREET SUITE
                                       2207 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    ATTN DAVID BUCHBINDER J CALEB BOGGS FEDERAL BLDG 844 KING ST, STE 2207 LOCK
                                       BOX 35 WILMINGTON DE 19801
POTTER ANDERSON & CORROON LLP          COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: CHRISTOPHER M.
                                       SAMISL L KATHERINE GOOD, AARON H. STULMAN 1313 N. MARKET STREET, 6TH FLOOR
                                       WILMWILMINGTON DE 19801-3700
SECURITIES AND EXCHANGE COMMISSION     NEW YORK REGIONAL OFFICE ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY STREET,
                                       SUITE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMMISSION    100 F STREET, NE WASHINGTON DC 20549
THE ROSNERS LAW GROUP                  COUNSEL TO SHANGHAI QICHENGYUEMING INVESTMENT ATTN: FREDERICK B. ROSNER, ESQ.
                                       824 MARKET STREET, SUITE 810 WILMINGTON DE 19801
U.S. ATTORNEY GENERAL                  ATTN DAVID C WEISS HERCULES BUILING 1313 N. MARKET STREET WILMINGTON DE 19801




                                Total Creditor count 13




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
         Case 19-12220-KBO       Doc 72     Filed 11/06/19     Page 4 of 7
                                YUETING JIA
                  1st   Class Mail – Additional Service List
DORSEY & WHITNEY (DELAWARE) LLP
ERIC LOPEZ SCHNABEL ALESSANDRA
GLORIOSO
300 DELAWARE AVENUE
SUITE 1010
WILMINGTON, DE 19801


DORSEY & WHITNEY LLP
ERIC LOPEZ SCHNABEL
51 WEST 52 STREET
NEW YORK, NY 10019


DORSEY & WHITNEY LLP
RAY LIU TWIN TOWERS (WEST), SUITE
1503-1505 B12 JIANGUOMENWAI AVENUE
CHAOYANG DISTRICT, BEIJING 100022
CHINA




                                      -1-
Case 19-12220-KBO   Doc 72   Filed 11/06/19   Page 5 of 7




                    EXHIBIT B
           Case 19-12220-KBO      Doc 72     Filed 11/06/19    Page 6 of 7
                                  YUETING JIA
                       Electronic Mail – Master Service List


abehlmann@lowenstein.com;
astulman@potteranderson.com
csamis@potteranderson.com
david.l.buchbinder@usdoj.gov
dosdoc_web@state.de.us
jmerkin@lowenstein.co
john.moe@dentons.com;
john.zhang@dentons.com
jprol@lowenstein.com;
kgood@potteranderson.com
rosner@teamrosner.com
statetreasurer@state.de.us




                                       -1-
            Case 19-12220-KBO      Doc 72      Filed 11/06/19   Page 7 of 7
                                   YUETING JIA
                       Electronic Mail – Additional Service List
china liu.ray@dorsey.com
glorioso.alessandra@dorsey.com
schnabel.eric@dorsey.com




                                         -1-
